            Case 1:20-cv-00881-AWI-SAB Document 7 Filed 07/31/20 Page 1 of 1


 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   CHERI TAYLOR,                                      Case No. 1:20-cv-00881-AWI-SAB

 8                  Plaintiff,                          ORDER VACATING ORDER REQUIRING
                                                        PLAINTIFF TO FILE NOTICE OF STATUS
 9           v.                                         OF DEFENDANT OR A REQUEST FOR
                                                        ENTRY OF DEFAULT
10   UNUM LIFE INSURANCE COMPANY OF
     AMERICA,
11
                    Defendant.
12

13          Cheri Taylor (“Plaintiff”) filed this action against Unum Life Insurance Company of

14 America (“Defendant”). On July 31, 2020, the Court issued an order requiring Plaintiff to file

15 notice of status of the defendant or a request for entry of default. However, it was overlooked

16 that a stipulation to extend time to respond to the complaint had been filed on July 8, 2020.

17          Accordingly, the July 31, 2020 order requiring Plaintiff to file notice of status of

18 defendant or request entry of default is HEREBY VACATED.

19
     IT IS SO ORDERED.
20

21 Dated:     July 31, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                    1
